Citation Nr: 1447806	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  09-05 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable disability rating prior to August 28, 2010, and in excess of 10 percent from August 28, 2010, for a service-connected right knee strain.  

2. Entitlement to an initial compensable disability rating prior to August 28, 2010, and in excess of 10 percent from August 28, 2010, for a service-connected left knee strain.  

3. Entitlement to an initial compensable disability rating prior to August 28, 2010, and in excess of 10 percent from August 28, 2010, for a service-connected lumbar strain with mild compression deformity of L1 (herein after lumbar spine disability).  

4. Entitlement to an initial compensable disability rating for a service-connected residuals of a right index finger injury at the distal inter phalangeal joint (herein after right index finger disability). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1987 to June 2006.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the St. Petersburg, Florida Department of Veterans Affairs Regional Office (RO).  

During the pendency of the appeal, in a December 2012 rating decision, the Veteran was granted separate 10 percent disability rating for his right and left knee disabilities and a 10 percent disability rating for his lumbar spine disability, effective August 28, 2012.  The Veteran has provided no indication that he is satisfied with the rating assigned in that decision and the Board has characterized the issues accordingly.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  






FINDINGS OF FACT

1. The Veteran's service-connected right and left knee strains are manifested by pain on motion, with limitation of flexion limited to, at worst, 120 degrees bilaterally, no limitation of extension, and no objective evidence of instability.  

2. Prior to August 28, 2012, the Veteran's lumbar spine disability was manifested by flexion limited, at worst, to 90 degrees, with combined range of motion of the thoracolumbar spine of 240 degrees, and pain on motion.

3. From August 28, 2012, the Veteran's lumbar spine disability was manifested by flexion limited, at worst, to 90 degrees, with combined range of motion of the thoracolumbar spine of 190 degrees, and pain on motion; without evidence of incapacitating episodes. 

4. The Veteran's right index finger disability is not manifested by ankylosis or limitation of motion resulting in a gap between the fingers and thumb pad or the fingers and the transverse crease of the palm caused by the limitation of motion, and there was no limitation of extension. 


CONCLUSIONS OF LAW

1. The criteria for an initial 10 percent disability rating, but no higher, for a right knee strain have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.59, 4.14, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2014).

2. The criteria for an initial 10 percent disability rating, but no higher, for a left knee strain have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.59, 4.14, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2014).

3.  The criteria for an initial compensable disability rating, prior to August 28, 2012, for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5235-5243 (2014).

4. The criteria for a disability rating in excess of 10 percent, from August 28, 2012, for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5235-5243 (2014).

5. The criteria for an initial compensable disability rating for a right index finger disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5225, 5229 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated in December 2006 and April 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

With regard to VA's duty to assist in the development of the claim, VA assisted the Veteran in the procurement of his service treatment records (STRs) and pertinent VA treatment records, and made reasonable efforts to obtain records of the Veteran's non-VA treatment.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159.  

Additionally, the Veteran was afforded a VA examination in February 2007 and pursuant to the Board's July 2012 remand, a second VA examination in August 2012.  The VA examination reports discuss the severity of the Veteran's disabilities and as such, are adequate for rating purposes.  Further, the August 2012 VA examination substantially complied with the July 2012 remand directives.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes); see also Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions).  The Veteran and his representative have not identified any outstanding relevant evidence.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Legal Criteria and Analysis

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Disability Evaluations Generally

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Evaluation of Right and Left Knee Strains

The Veteran contends that he is entitled to initial compensable disability ratings, prior to August 28, 2012, and disability ratings in excess of 10 percent from August 28, 2012, for his service-connected right and left knee strains.  

The Veteran's bilateral knee strains are currently rated separately, each as 10 percent disabling, under Diagnostic Code 5299-5260.  As noted above, pursuant to 38 C.F.R. § 4.20, when an unlisted condition is encountered, it is permissible to rate under a closely related injury.  In this case, the Veteran is service connected for right and left knee strains, which is not listed in the rating schedule, and as such has been rated by analogy under diagnostic code 5260.  Additionally, the Board notes that the Veteran's current 10 percent disability ratings were assigned based on evidence of pain on motion under 38 C.F.R. § 4.59, as he does not currently meet the criteria for a 10 percent disability under Diagnostic Code 5260, or any other code applicable to the knee, in either knee.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated as 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated as 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated as 30 percent disabling.  38 C.F.R. § 4.71a.

The VA General Counsel has also held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOGCPREC 9-2004 (September 17, 2004).

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Flexion of the leg limited to 60 degrees warrants a noncompensable (0 percent) disability rating; flexion of the leg limited to 45 degrees warrants a 10 percent disability rating; flexion of the leg limited to 30 degrees warrants a 20 percent disability; and flexion of the leg limited to 15 degrees warrants a 30 percent disability rating.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg. Extension of the leg limited to 5 degrees warrants a noncompensable (0 percent) disability rating; extension of the leg limited to 10 degrees warrants a 10 percent disability rating; extension of the leg limited to 15 degrees warrants a 20 percent disability rating; extension of the leg limited to 20 degrees warrants a 30 percent disability rating; extension of the leg limited to 30 degrees warrants a 40 percent disability rating; and extension of the leg limited to 45 degrees warrants a 50 disability rating.  38 C.F.R. § 4.71a.

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Codes 5258 and 5259 (symptomatic dislocation and/or removal of semilunar cartilage), Diagnostic Code 5262 (impairment of tibia and fibula) and Diagnostic Code 5263 (genu recurvatum).  As noted below, these conditions are not shown on examination and application of these diagnostic codes is not warranted.  38 C.F.R. § 4.71a.

The Veteran was afforded a VA examination in February 2007.  At that time, he reported pain in both of his knees, his left greater than his right, associated with crepitus, and that his pain level was typically a 5 on a scale of 1 to 10 in the left knee in a 4 in the right knee.  He reported lack of endurance, fatigability, and occasional instability in his bilateral knees.  He reported flare-ups of pain, which occurred approximately 3 to 4 times a month, when his pain level increased to 6 or 7 on a scale of 1 to 10.  He denied any history of recurrent subluxation or dislocation of either knee.  He reported he was currently employed and denied any impairment with job related duties secondary to his knees.  

On physical examination, there was no tenderness, no muscle spasm, no edema, no erythema, no heat, and no instability or guarding of the joint movement noted.  Range of motion measurements revealed flexion to 130 degrees bilaterally and full extension bilaterally.  Range of motion was unchanged after repetitive testing and there was no objective evidence of instability on appropriate testing.  X-ray of the bilateral knees revealed small joint effusion, bilaterally.  

The Veteran was afforded another VA examination in August 2012.  At that time, he reported chronic pain, stiffness, and buckling.  He denied any current treatment or the use of any assistive devices.  On physical examination, range of motion measurements were 120 degrees of flexion bilaterally, with pain throughout; and full extension, with no objective evidence of pain.  Range of motion measurements remained unchanged on repetitive testing, but the Veteran was noted to have additional pain on movement.  Tenderness was noted bilaterally, but there was no evidence of recurrent patellar subluxation or dislocation.  Instability testing was normal, with no evidence of instability.  The examiner noted the Veteran's reports that he had been diagnosed with degenerative joint disease bilaterally by a private physician.  

Based on the evidence of record, the Board finds that the Veteran is entitled to separate initial 10 percent disability ratings for both his service-connected right and left knee strains.  In this regard, the Board notes that the Veteran was awarded 10 percent disability ratings effective August 28, 2012 based on his reports of pain on motion; however, the record shows that the Veteran has consistently reported pain on motion since his February 2007 VA examination.  Therefore, the Board finds that separate initial 10 percent disability ratings are warranted for the Veteran's right and left knee strains.  38 C.F.R. § 4.59.

The Board has considered the Veteran's complaints of pain on motion, as well as the findings of additional pain on repetitive testing during his VA examinations.  However, there is no evidence that the Veteran had additional fatigability, weakness, lack of endurance, or loss of coordination on repetitive testing at either the February 2007 or the August 2012 VA examinations.  Thus, considering all pertinent disability factors, to include the DeLuca factors discussed above, there is no appropriate basis for assigning schedular ratings in excess of the 10 percent ratings currently assigned at any point during the appeal period.  

The Board has considered assigning the Veteran disability ratings in excess of 10 percent for his right and left knee strains under other diagnostic codes applicable to the knee; however, there is no evidence that the Veteran's bilateral knee strains have warranted even compensable ratings under such codes.  In this regard, the medical evidence does not show that the Veteran has: ankylosis of either knee (Diagnostic Code 5256); recurrent subluxation or lateral instability in either knee (Diagnostic Code 5257); cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion into the joint in either knee (Diagnostic Code 5258); symptomatic removal of cartilage, semilunar in either knee (Diagnostic Code 5259); limitation of flexion to 60 degrees in either knee (Diagnostic Code 5260); or limitation of extension to 5 degrees in either knee (Diagnostic Code 5261).  38 C.F.R. § 4.71a.

The Board has also considered assigning staged ratings; however, at no time during the period in question has the Veteran's right or left knee strains warranted higher schedular ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).


Evaluation of Low Back Disability

The Veteran contends that he is entitled to an initial compensable disability rating, prior to August 28, 2012, and a disability rating in excess of 10 percent from August 28, 2012, for his service-connected lumbar spine disability.  

Disabilities of the spine are evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235- 5242.  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined below), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the general rating formula for rating diseases and injuries of the spine, effective September 26, 2003, a 10 percent disability rating is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 20 percent disability rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 40 percent disability rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

A 50 percent disability rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  

The normal combined range of motion of thoracolumbar spine is to 240 degrees.

Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note five provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note six provides that disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The Veteran was afforded a VA examination in February 2007.  At that time, he reported mild pain in the upper lumbar paraspinal space, which he rated as a 4 to 5 on a scale of 1 to 10.  He described the pain as dull in nature and denied any radiating symptoms.  He reported flare-ups of pain, which occurred 2 to 3 times per year, when his pain increased to an 8 or 9 on a scale of 1 to 10, lasting for 1 to 2 days.  He denied any incapacitating episodes over the past 12 months. 

On physical examination, unfavorable ankylosis of the thoracolumbar spine was not noted.  There was no muscle spasm or tenderness and he had a normal gait.  Range of motion measurements for the lumbar spine were as follows: forward flexion to 90 degrees; extension to 30 degrees; right and left lateral flexion to 30 degrees; and right and left lateral rotation to 30 degrees.  Range of motion was unchanged on repetitive testing.  X-ray revealed mild compression deformity of L1 vertebral body causing markedly increased kyphosis at the thoracolumbar junction.

On August 2012 VA examination, the Veteran reported daily stiffness and chronic pain.  He reported his pain was worse when sitting for more than 30 minutes.  He denied any current treatment or use of assistive devices.  On physical examination, there tenderness was not noted, but guarding of movement was present.  Range of motion measurements were as follows: flexion to 90 degrees; extension to 20 degrees; right and left lateral flexion to 20 degrees; and right and left lateral rotation to 20 degrees.  On repetitive testing range of motion measurements remained the same, but the Veteran was noted to have pain on movement.  X-ray revealed degenerative disc disease (DDD) of the lumbar spine.  The Board notes that the VA examiner opined that the diagnosed DDD was not related to the Veteran's service-connected lumbar strain and noted that the February 2007 X-ray revealed a mild compression deformity of the L1 vertebral body, but noted that DDD was not reported on the February 2007 X-ray.  However, the Board notes that the Veteran is also service-connected for the L1 compression deformity, and the VA examiner failed to consider whether the Veteran's DDD is related to such condition.  As such, the Board finds that examiner's opinion in relation to DDD inadequate and will consider whether the Veteran is entitled to a disability rating for intervertebral disc syndrome (IVDS).  

Based on the evidence of record, the Board finds that prior to August 28, 2012, a compensable disability rating for the Veteran's service-connected lumbar spine disability is not warranted.  In this regard, the Board notes that there is no evidence prior to August 28, 2012 that the Veteran had forward flexion limited to 60 degrees, but not greater than 85 degrees, or that his combined range of motion was limited to 120 degrees, but not greater than 235 degrees.  Further, the evidence of record shows that the Veteran was not diagnosed with DDD until August 28, 2012, so considering a higher rating based on incapacitating episodes prior to that point would not be appropriate.  Therefore, the Board finds that an initial compensable disability rating, prior to August 28, 2012, is not warranted for the Veteran's lumbar spine disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.

From August 28, 2012, the date of the Veteran's VA examination showing that his combined thoracolumbar range of motion is further limited, the Board finds that a disability rating in excess of 10 percent is not warranted.  In this regard, the Board notes that the August 28, 2012 VA examination report shows that the Veteran had a combined range of motion of 190 degrees, warranting a 10 percent disability rating.  There is no evidence that his flexion was limited to 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine was less than 120 degrees.  Therefore, the Board finds that from August 28, 2012 disability rating, in excess of 10 percent is not warranted for the Veteran's lumbar spine disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.

The Board has considered the Veteran's complaints of pain on motion, as well as the findings of additional pain on repetitive testing during his VA examinations.  However, there is no finding that the Veteran had additional fatigability, weakness, lack of endurance, or loss of coordination on repetitive testing at either the February 2007 or the August 2012 VA examinations.  Thus, considering all pertinent disability factors, to include the DeLuca factors discussed above, there is no appropriate basis for assigning a schedular rating in excess of the noncompensable and 10 percent ratings currently assigned at any point during the appeal period.  

Additionally, the Board has considered assigning the Veteran a disability rating under Diagnostic Code 5243, for degenerative disc disease (DDD) or intervertebral disc syndrome based on incapacitating episodes rather than limitation of motion, from the date of his August 28, 2012 diagnosis of DDD.  However, the Veteran has specifically denied, at both his VA examinations, experiencing any incapacitating episodes.  Physician-prescribed bed rest is the requirement for an incapacitating episode.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  There is also no medical documentation of totally incapacitating days.  Therefore, the Veteran's lumbar spine disability is properly rated based on pain and limitation of motion, and a higher disability rating in excess of 10 percent from August 28, 2102 under Diagnostic Code 5243 is not warranted.   

Evaluation of Right Index Finger Disability

The Veteran contends that he is entitled to a compensabale disability rating for his right index finger disability.  Currently, his right index finger is rated as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5226.  However, the Board finds that the assignment of this Diagnostic Code was in error as code 5226 applies to the long or middle finger.  The Board finds that the more appropriate code is Diagnostic Code 5225, which applies to the index finger.  

Under Diagnostic Code 5225, a 10 percent evaluation is warranted for ankylosis of the index finger of either hand, at either a favorable or unfavorable angle.  38 C.F.R. § 4.71a, Code 5225.  In every instance where the rating schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable rating shall be assigned when the criteria for a compensable rating are not met.  38 C.F.R. § 4.31.

Limitation of motion of the index finger is rated under Code 5229, which provides that for limitation of motion of the index or long finger, when there is a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or if extension is limited by more than 30 degrees, a 10 percent rating is warranted.  A gap of less than one inch or limitation of extension to less than 30 degrees is rated as noncompensable.  38 C.F.R. § 4.71a, Code 5229.  

On February 2007 VA examination, the Veteran reported daily mild discomfort, rated as a 2 on a scale of 1 to 10, localized to the distal interphalangeal joint in the right index finger.  He reported that he had noticed decreased range of motion with increased pain and mild stiffness at the joint, particularly with changes in the weather. 

On physical examination, there was no evidence of ankylosis of the index finger.  Range of motion measurements revealed 90 degrees of flexion at the metacarpal phalangeal joint, without complaints of pain; 100 degrees of flexion at the interphalangeal joint, without complaints of pain; and 50 degrees of flexion at the distal interphalangeal joint, with pain at 45 degrees.  Range of motion measurements remained unchanged on repetitive testing.  

On August 2012 VA examination, the Veteran reported intermittent pain and decreased range of motion related to his service-connected right index finger disability.  On physical examination, it was noted that the Veteran had limitation of motion in his right index finger, but that there was no gap between the fingers and thumb pad or the fingers and the transverse crease of the palm caused by the limitation of motion.  Nor was there limitation of extension or evidence of painful motion for the index or long finger.  On repetitive testing, the range of motion results remained unchanged.  Additionally, there was no evidence of ankylosis on physical examination.  

Here, the evidence does not show limitation of motion of the right index finger so as to warrant a 10 percent rating.  Notably, on VA examination, range of motion of the right index finger joint was only limited in the distal interphalangeal joint; there was no evidence to suggest that there was a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or that extension was limited by more than 30 degrees.  Further, the VA examination reports note that there was no evidence that the right index finger was ankylosed.  Therefore an initial compensable disability rating for the Veteran's service-connected right index finger disability is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5225, 5229.

The Board has also considered assigning staged ratings; however, at no time during the period in question has the Veteran's right index finger disability warranted a higher schedular rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration 38 C.F.R. § 3.321(b)(1) (2013).  

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the Veteran's various service-connected disabilities are contemplated by the schedular criteria.  There is no indication that the Veteran has frequent hospitalizations or has even received frequent emergency treatment for any medical condition, to include the disabilities discussed herein.  His description of his bilateral knee strains, lumbar spine disability, and right index finger disability indicates that he has reported symptoms of pain, limitation of motion, and some stiffness; all of which are contemplated by the rating criteria currently assigned.  Additionally, there is no indication that the Veteran's disabilities discussed herein interfere with his ability to work.  In fact, the record indicates that the Veteran is employed and he has not reported any interference with his employment as a result of his service-connected disabilities.  In sum, there is no indication that the average industrial impairment from the disabilities discussed herein would be in excess of that contemplated by the assigned schedular rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Nor does the Board find that the matter of entitlement to a total disability rating based on individual unemployability due to service connected disabilities is raised by the record.  See Rice v. Shinseki, 22Vet. App. 447 (2009).

















[CONTINUED ON NEXT PAGE]



ORDER

Entitlement to an initial disability rating of 10 percent, but no higher, for a service-connected right knee strain is granted. 

Entitlement to an initial disability rating of 10 percent, but no higher, for a service-connected left knee strain is granted. 

Entitlement to an initial compensable disability rating, prior to August 28, 2012, for a service-connected lumbar strain with mild compression deformity of L1, is denied.  

Entitlement to disability in excess of 10 percent from August 28, 2012, for a service-connected lumbar strain with mild compression deformity of L1, is denied.  

Entitlement to an initial compensable disability rating for a service-connected residuals of a right index finger injury at the distal inter phalangeal joint is denied.  


____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


